Per Curiam.

In this case, which comes to this Court on questions of law, plaintiff complains of serious injuries when a jar of pigs’ feet exploded while in his right hand. The trial court sustained a general demurrer to his petition in which he joined John Morrell & Company, as distributor, and Kocian Meats, as retailer, as defendants, alleging a violation of a different duty by each. Defendant complains of misjoinder of parties and of causes of action and res adjudicata.
In our opinion, the judgment should be reversed for error of law in sustaining the demurrer and the case remanded with instructions to overrule the demurrer and for further proceedings according to law. Citation of authorities for the ruling is as follows:
Adams v. Lambert, 91 Ohio App., 333; Davis v. Lanesky, 91 Ohio App., 125 (Motion to certify overruled, 2-27-52); Desper v. Leiter, 106 Ohio App., 311; Meyer v. Railway, 157 Ohio St., 38; Neil v. Board of Trustees, 31 Ohio St., 15; Rogers v. Toni Home Permanent Co., 167 Ohio St., 244; Schindler v. Standard Oil Co., 165 Ohio St., 76; Squire v. Guardian Trust Co., 72 N. E. (2d), 137; Wery v. Seff, 136 Ohio St., 307.
Judgment reversed and cause remanded with instructions to overrule demurrer and for further proceedings according to law.
Exceptions. Order see journal.
Kovachy, P. J., Skeel and Hurd, JJ., concur.